Citation Nr: 1042859	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  00-11 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for 
additional disability of the left shoulder due to VA treatment in 
1996.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to November 
1976.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2000 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Portland, 
Oregon.                  

This case was remanded by the Board in July 2007 and January 
2008.  

In September 2007, the Veteran testified before the undersigned 
Veterans Law Judge at a hearing at the RO.  A transcript of that 
hearing has been associated with the Veteran's VA claims folder.  

In May 2010, the Veteran submitted a statement in support of his 
claim.  He also submitted a duplicative VA Medical Center (VAMC) 
outpatient treatment record, dated in September 1996, a 
duplicative notarized lay statement from his friend, Mr. M., 
dated in April 1998, and a new lay statement from Mr. M., dated 
in April 2000.  In a post-remand brief from the Veteran's 
representative, Disabled American Veterans (DAV), dated in August 
2010, the DAV waived the right to have the aforementioned 
evidence initially considered by the RO.  38 C.F.R. § 20.1304(c) 
(2010).


FINDING OF FACT

The Veteran does not have an additional disability in his left 
shoulder that was caused or aggravated by carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault or by events not reasonably foreseeable on the 
part of VA in furnishing treatment in 1996, to include left 
clavicle surgery in May 1996.   



CONCLUSION OF LAW

The criteria for compensation benefits under 38 U.S.C.A. § 1151 
for additional disability to the left shoulder as a result of VA 
treatment provided in 1996, to include left clavicle surgery in 
May 1996, have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.361 
(2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), significantly changed the law during the 
pendency of this claim.  VA has issued final regulations to 
implement these statutory changes.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  The VCAA provisions include an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, and 
they redefine the obligations of VA with respect to the duty to 
assist the veteran with the claim.  In the instant case, the 
Board finds that VA fulfilled its duties to the Veteran under the 
VCAA. 

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the February 
2004 and February 2008 letters sent to the Veteran by the RO 
adequately apprised him of the information and evidence needed to 
substantiate the claim.  The RO thus complied with VCAA's 
notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.  
Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining 
VCAA notice requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the U.S. Court of Appeals for Veterans Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 
486 (2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
The Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence presented 
with the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, will 
assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id.

The Board finds that VA has met these duties with regard to the 
claim adjudicated on the merits in this decision.  There is no 
issue as to providing an appropriate application form or 
completeness of the application.  Written notice provided in 
February 2004 and February 2008 fulfills the provisions of 38 
U.S.C.A. § 5103(a).  That is, the Veteran received notice of the 
evidence needed to substantiate his claim, the avenues by which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 394, 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield 
I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
addition, the February 2008 letter also informed the Veteran 
about how VA determines effective dates and disability ratings, 
as required by Dingess.     

The Board further recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  In 
this case, the decision from which the appeal arises, that is, 
the January 2000 rating decision, predated the effective date of 
the VCAA in November 2000.  Thus, VCAA notice sent by the RO to 
the Veteran in 2004 and 2008 obviously could not comply with the 
express timing requirements of the law as found by the Court in 
Pelegrini.  However, the Court has held that a supplemental 
statement of the case (SSOC) that complies with applicable due 
process and notification requirements constitutes a 
readjudication decision.  Prickett v. Nicholson, 20 Vet. App. 
370, 376-78 (2006) (validating the remedial measures of issuing 
fully compliant VCAA notification and readjudicating the claim in 
the form of a statement of the case to cure timing of 
notification defect).  Here, the March 2010 SSOC satisfies as a 
readjudication decision as defined by the cited legal authority, 
and it postdates the last VCAA notice letter dated in February 
2008.   Providing the veteran with adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.   

With respect to the Dingess, 19 Vet. App. at 473, requirements, 
the Veteran was provided with notice of the laws and regulations 
governing ratings and effective dates in the February 2008 
letter, but such notice was post-decisional.  See Pelegrini, 
supra.  Despite any timing deficiency, the Board finds no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board must 
consider whether the Veteran has been prejudiced thereby).  In 
this regard, as the Board concludes below that there is a 
preponderance of evidence against the claim for compensation 
pursuant to 38 U.S.C.A. § 1151 for additional disability of the 
left shoulder due to VA treatment in 1996, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.      

The Veteran has been provided the opportunity to respond to VA 
correspondence and over the course of the appeal has had multiple 
opportunities to submit and identify evidence.  Furthermore, he 
has been provided a meaningful opportunity to participate 
effectively in the processing of his claim by VA.        

Duty to Assist

VA also has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) 
("The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the . . 
. claim").  This duty includes assisting the veteran in 
obtaining records and providing medical examinations or obtaining 
medical opinions when such are necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth 
Secretary's various duties to claimant).  

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence.  In addition, pursuant to the 
Board's January 2008 remand, the Veteran underwent a VA 
orthopedic examination in January 2010.  At that time, the 
examiner essentially addressed the pertinent question of whether 
the Veteran experienced any additional disability to his left 
shoulder due to VA treatment in 1996.  The VA examiner's opinion 
was thorough in nature and he provided findings that are adequate 
for adjudication of the Veteran's § 1151 claim.  Therefore, the 
VA has no further duty to provide an examination or medical 
opinion.  See 38 C.F.R. §§ 3.326, 3.327 (2010).      

Based on the foregoing, it is the Board's determination that VA 
fulfilled its VCAA duties to notify and to assist the Veteran, 
and thus, no additional assistance or notification is required.  
The Veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  See 
Bernard v. Brown, 4 Vet. App. 384.


II.  Legal Criteria

For claims filed on or after October 1, 1997, compensation under 
38 U.S.C.A. § 1151 shall be awarded where a veteran suffers an 
injury or an aggravation of an injury that results in an 
additional disability by reason of VA hospitalization, or medical 
or surgical treatment.  Such disability is a qualifying 
additional disability if it was not the result of the veteran's 
willful misconduct and the disability was caused by hospital 
care, medical or surgical treatment, or examination furnished the 
veteran, either by a Department employee or in a Department 
facility, and the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or surgical 
treatment, or examination; or an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151 (West 2002).

A determination of the additional disability includes 
consideration of pathology prior to, during, and after VA 
treatment.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 
(2010).

Pursuant to 38 C.F.R. § 3.361(c), claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation requirements of 
this paragraph and paragraph (d)(1) or (d)(2) of this section.  
Actual causation is required.  To establish causation, evidence 
must show that the hospital care, medical or surgical treatment, 
or examination resulted in the veteran's additional disability or 
death.  Merely showing that a veteran received care, treatment, 
or examination and that the veteran has an additional disability 
or died does not establish cause.  38 C.F.R. § 3.361(c)(1) 
(2010).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease or 
injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the continuance or 
natural progress. 38 C.F.R. § 3.361(c)(2).  Additional disability 
or death caused by a veteran's failure to follow properly given 
medical instructions is not caused by hospital care, medical or 
surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3) 
(2010).

The proximate cause of disability or death is the action or event 
that directly caused the disability or death, as distinguished 
from a remote contributing cause.  38 C.F.R. § 3.361(d) (2010).  
To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional disability 
or death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death and (i) that VA failed to exercise 
the degree of care that would be expected of a reasonable health 
care provider or (ii) that VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  38 C.F.R. § 3.361(d)(1) 
(2010).


III.  Factual Background

VAMC outpatient treatment records show that in August 1995, the 
Veteran sought treatment for left shoulder pain.  He stated that 
he had initially injured his left shoulder during a fight in 1990 
and subsequently underwent surgery.  The Veteran noted that in 
1993, he fell off a ladder and re-injured his left shoulder.  
According to the Veteran, he did not seek medical attention at 
that time.  Following the physical examination, the assessment 
was of left shoulder pain, possibly secondary to the 1993 re-
injury.     

On May 17, 1996, the Veteran had an x-ray taken of his left 
shoulder.  The x-ray was reported to show an old left clavicle 
fracture.  Bones and soft tissues were otherwise unremarkable.  

According to the VAMC records, on May 31, 1996, the Veteran 
underwent an open reduction and internal fixation (ORIF) of the 
left distal clavicle nonunion, with iliac crest bone graft.  The 
Veteran's pre- and post-operative diagnosis was left distal 
clavicle nonunion.  The Veteran's post-operative course was 
uncomplicated except for the Veteran's ongoing agitation with the 
nursing staff regarding pain control.  The Veteran was initially 
given morphine and then switched to Demerol at his request.  
Despite those measures, the Veteran reported that he still had 
consistent pain.  It was explained that his pain should improve 
over the hospital course; however, on June 6, 1996, the Veteran 
decided abruptly that he did not wish to stay in the hospital and 
was discharged.        

The VAMC records further reflect that on June 10, 1996, the 
Veteran was seen by Nurse H.  At that time, Nurse H. reported 
that the Veteran was requesting additional pain medicine.  
According to Nurse H., the Veteran had a history of substance 
abuse and was exhibiting drug seeking behavior.  Nurse H. stated 
that the Veteran's staples were intact and that his wounds were 
cleaned and redressed.  On June 14, 1996, the Veteran was once 
again seen by Nurse H.  At that time, she indicated that the 
Veteran was present for staple removal but that he had been seen 
by orthopedics and that they wanted to wait 10 days before 
removal.  The assessment was of status post clavicular bone 
graft, healing, and pain secondary to surgery.  According to 
Nurse H., the Veteran's wounds were cleaned and his dressing 
changed.  The evidence of record shows that the staples were 
subsequently removed.  

On September 5, 1996, it was noted that the Veteran was post 
surgical repair in May 1996 of the left clavicle, non-union, 
using iliac graft.  It was reported that most of the graft was 
present in July 1996, but was gone as of the date of the 
September 5, 1996 evaluation.  According to the Veteran, he had 
been told by VA staff to resume full range of motion.  The 
physical examination showed that the Veteran was tender over the 
screw.  He was told to return in one month.  

In October 1996, the Veteran was treated after injuring his left 
shoulder.  At that time, he stated that he was bending over to 
get some coffee when he fell onto his left shoulder and 
subsequently developed left shoulder pain.   An x-ray was taken 
of the Veteran's left shoulder which was reported to show 
fracture of the distal left clavicle with internal fixation 
without bony union.  Otherwise, normal left shoulder.   

The VAMC records also show that in March 1997, the Veteran was 
seen by G.T., M.D.  At that time, Dr. T. stated that the Veteran 
had a history of left shoulder pain after a nonunion fracture of 
the left clavicle with bone graft.  X-rays showed that it was 
healing well.  The Veteran was still having some popping 
sensation when he moved his shoulder and was still in a 
significant amount of pain.  The Veteran still mostly carried it 
in a sling and took medication for the pain.  Following the 
physical examination, Dr. T. diagnosed the Veteran with chronic 
left shoulder pain secondary to an accident with fracture.      


Private medical records show that in June 1997, the Veteran had 
x-rays taken of his left shoulder.  The x-rays were interpreted 
as showing a surgical pin in place spanning a mid to distal left 
clavicle fracture.  The fracture was well healed and there had 
been no shift in position or alignment of fracture fragments.  
There were no acute fractures or dislocations identified.  The 
impression was of a healed left clavicle fracture, status post 
ORIF; otherwise, no acute bony abnormality demonstrated.    

A VA operative report shows that in July 1997, the Veteran 
underwent surgery to remove a screw from the left clavicle.  At 
that time, it was noted that the Veteran had undergone several 
operations for nonunion of the left clavicle with chronic pain.  
An ORIF had been performed the previous year leaving a 4-inch 
screw in place.  The screw "tented" the skin and caused pain.  
X-ray examination showed a healed fracture with loosening of the 
screw.  Thus, the Veteran underwent surgery for removal of the 
screw.  The pre- and post-operative diagnosis was healed fracture 
of the left clavicle.     

In October 1997, the Veteran had a magnetic resonance imaging 
(MRI) taken of his left shoulder.  The impression was of an 
abnormal rotator cuff at the level of supra spinates tendon which 
likely represented a partial inferior to small complete tear, 
given the fluid identified in the subacromial-subdeltoid bursa.  
It was also noted that there were post-traumatic changes of the 
distal clavicle, but otherwise the examination was considered 
within normal limits for age.  

In October 1998, the Veteran filed a claim for compensation 
pursuant to 38 U.S.C.A. § 1151 for additional disability of the 
left shoulder due to VA treatment in 1996.  Specifically, he 
stated that after his May 1996 surgery, he underwent a follow-up 
evaluation and was told by Nurse H. that he was a "wimp" for 
still wearing his sling and that he needed to remove it.  
According to the Veteran, after he removed his sling, he was 
later "chastised" by one of his surgeons, Dr. S., who told him 
that he should not have removed his sling.  The Veteran reported 
that Dr. B., another one of his surgeons, also informed him that 
there was a disagreement between him and Dr. S. during the 
Veteran's surgery and that he did not agree with the procedure 
that Dr. S. performed.  The Veteran also stated that he 
experienced increased left shoulder pain after he removed his 
sling.  In support of his contention that Nurse H. told him to 
take off his sling, he submitted a notarized lay statement from 
his friend, Mr. M., dated in April 1998.  In the statement, Mr. 
M. indicated that he was with the Veteran when Nurse H. called 
him a "wimp" for wearing his sling and told him to remove it.  
Mr. M. wrote a second letter, dated in April 2000, in which he 
reiterated his allegations.      

Private medical records show that in October 1998, the Veteran 
sought treatment for chronic pain in his left shoulder.  
Specifically, he stated that he had experienced persistent left 
shoulder pain since a motor vehicle accident in November 1997.  
The examiner indicated that an MRI showed a rotator cuff tear.  
The examiner also noted that the Veteran had a history of two 
previous ORIF surgeries on the left clavicle in 1990 and 1996.  
In January 1999, the Veteran underwent a physical examination.  
The examiner noted the Veteran's history of left clavicle 
fracture and ORIF surgeries which apparently included the 
insertion of Knowles pins.  According to the examiner, 
eventually, the clavicle fracture healed but the Veteran 
continued to experience chronic pain in his left shoulder.  
Current x-rays were reported to show an old, healed type II 
clavicle fracture without apparent widening of the 
coracoclavicular interval but with some dystrophic calcification.  
There was narrowing of the acromioclavicular(AC) joint with some 
osteophytes inferiorly.  Following the physical examination and a 
review of the x-rays, the examiner diagnosed the Veteran with 
capsulitis of the left shoulder versus fibrous of the left 
shoulder due to old trauma and possible chronic rotator cuff 
injury.  

Additional private medical records show that in April 1999, the 
Veteran underwent a left rotator cuff repair, AC joint excision 
and subachromial decompression.  The Veteran's principal 
diagnosis was rotator cuff tear of the left shoulder, and his 
secondary diagnosis was AC arthritis of the left shoulder.      

In September 2007, the Veteran testified before the undersigned 
Veterans Law Judge at a hearing at the RO.  At that time, the 
Veteran stated that after his May 1996 VA surgery, he was seen by 
Nurse H. who told him that if he did not remove his arm from the 
sling, it would freeze up and he would be unable to move it.  The 
Veteran indicated that he removed the sling and by doing so, he 
re-injured his left shoulder.  According to the Veteran, he 
experienced increased pain in his left shoulder.  The Veteran 
noted that his surgeon subsequently told him that it was a 
mistake to remove his sling and that he should have kept it on.  
Thus, the Veteran maintained that after his May 1996 surgery, he 
experienced additional disability to his left shoulder because he 
removed his sling.  The Veteran also contended that the surgeons 
who performed his May 1996 surgery did not perform the 
appropriate procedure and, as a result, he suffered a torn 
rotator cuff that had to be subsequently repaired.  According to 
the Veteran, it was possible that on the day of his surgery, 
there was another patient with his exact name which caused a mix-
up and was the reason why he underwent the incorrect procedure.     

In January 2010, the Veteran underwent a VA orthopedic 
examination.  At that time, the examiner stated that he had 
reviewed the claims file.  The examiner stated that according to 
the Veteran, on the day of his surgery at the VA in May 1996, 
there was another patient with his name who was also supposed to 
have shoulder surgery.  The Veteran indicated that the surgery 
that was intended for the other patient was actually performed on 
him.  He noted that the other patient sued the VA and received 
compensation.  According to the Veteran, a rotator cuff tear was 
present at the time he had his clavicle surgery and that should 
have been addressed during his surgery.  He also stated that when 
the screw was subsequently removed, that procedure caused a 
rotator cuff tear of the left shoulder.  The examiner indicated 
that the Veteran had a history of left shoulder injuries, 
including a left clavicle fracture in 1990 with subsequent ORIF.  
In May 1996, he was seen at VA for nonunion of his left clavicle 
and underwent another ORIF.  In October 1996, he fell and re-
injured his left shoulder which caused the screw in his shoulder 
to loosen.  The Veteran subsequently underwent another operation 
to remove the loosened tenting pin.  It was decided at that time 
to leave the Veteran with pseudoarthrosis since there had been 
two failures of fixation and healing of that fracture, although 
prior to the fall that the Veteran sustained in October 1996, the 
record indicated that healing was progressing nicely.  Therefore, 
the Veteran only had two operations within the VA system; one to 
put a screw in a nonunion of a clavicle fracture with an iliac 
crest bone graft, and then another one to take out a loosened 
screw caused by the Veteran's own "dereliction" of normal care 
and progress with a fall.  An x-ray taken in December 1997 showed 
complete healing of the left distal clavicle and the pin had been 
removed.  In addition, a 1997 MRI showed a partial tear of the 
supraspinatus tendon.  The examiner reported that in 1997, Dr. 
G.T., one of the Veteran's VA physicians, indicated that the 
Veteran's October 1996 fall aggravated the previous May 1996 
shoulder surgery.  The examiner noted that according to the 
Veteran, he decided to have his rotator cuff repair surgery at a 
private hospital rather than VA and waited until 1997 or 1998 to 
have the surgery.  The Veteran stated that he still had problems 
with his left shoulder including chronic pain and loss of motion.  
The examiner indicated that a private MRI performed in October 
2004 revealed that the Veteran still had a small rotator cuff 
tear of the left shoulder, following his surgery at a private 
facility for a rotator cuff repair.  The distal tip of the 
clavicle had been resected and there was thickened, healed 
clavicle fracture close to the midpoint of the clavicle.  There 
was no nonunion of the clavicle and it was not sticking up or 
riding high.          

In the January 2010 VA examination report, the examiner opined 
that there was no fault of the treatment from the VA in 1996 for 
the Veteran's left shoulder disability.  He stated that he did 
not see any evidence of breach of standard of care and he did not 
see any breach of evidence in deviation from the consent given by 
the Veteran for his treatment.  According to the examiner, the 
standard of care was very sufficient in taking care of the 
Veteran's nonunion of his clavicle.  The examiner reported that 
given that it was generally known that clavicle fractures tended 
to either not heal at all or not heal well, it was his opinion 
that the Veteran was "lucky" to have gotten the results that he 
had out of his surgery.  The examiner also noted that the Veteran 
had a history of alcohol abuse, drug abuse, and smoking, and that 
those factors were also known to complicate the clavicle fracture 
healing process.  Therefore, the examiner opined that the 
Veteran's rotator cuff tear occurred when the Veteran fell in 
October 1996 or later, and that it was not related to the VA 
surgery performed in May 1996.  The evidence of record revealed 
that the Veteran still had or had developed another rotator cuff 
tear from his own activities in falling down, which was shown in 
the October 2004 private MRI report.  In summary, the examiner 
stated that the Veteran had quite good overall care and surgical 
treatment by VA in 1996, with excellent follow-up care provided 
by VA.            

In a letter from the Veteran, received in May 2010, the Veteran 
denied that he had been "a drinker."  He also noted that he had 
been told that the healing process would go faster if he quit 
smoking and, as such, he stopped smoking for a time.   


IV.  Analysis

After a careful review of the record, the Board finds that 
entitlement to compensation under 38 U.S.C.A. § 1151 is not 
warranted.  

In this case, the Veteran contends that after his May 1996 
clavicle surgery at VA, he experienced additional disability to 
his left shoulder because a VA nurse told him to remove his sling 
prematurely.  He further maintains that at the time of his May 
1996 surgery, a rotator cuff tear was present and should have 
been addressed during the surgery.  In the alternative, he 
reports that when the screw was subsequently removed, that 
procedure caused a rotator cuff tear of the left shoulder.  The 
Veteran also contends that the incorrect procedure was performed 
at the time of his May 1996 surgery and that he received an 
operation that was intended for another patient who had his exact 
name.       

A review of the evidence of record shows that the Veteran 
initially injured his left shoulder in 1990 and fractured his 
clavicle.  He subsequently underwent an ORIF.  In 1993, he re-
injured his left shoulder.  VAMC outpatient treatment records 
reflect that in May 1996, he was seen for nonunion of his left 
clavicle and underwent an ORIF of the left distal clavicle with 
iliac crest bone graft.  There is no competent medical evidence 
of record showing that after the May 1996 VA surgery, the Veteran 
experienced additional disability to his left shoulder, to 
include a torn rotator cuff.  The first radiographic evidence of 
record of a torn rotator cuff is in October 1997 when an MRI 
showed an abnormal rotator cuff at the level of the supra 
spinates tendon which likely represented a small tear.  There is 
no competent medical evidence of record which links the Veteran's 
rotator cuff tear to his May 1996 VA surgery.  There is also no 
competent medical evidence showing a relationship between the 
Veteran's torn rotator cuff and his July 1997 VA surgery for 
removing a screw.  

The Board recognizes that the Veteran contends that after his May 
1996 surgery, he was seen by Nurse H. who called him a "wimp" 
and told him to remove his sling.  According to the Veteran, 
because he removed his sling prematurely, he experienced 
additional disability to his left shoulder.  The evidence of 
record shows that the Veteran was treated by Nurse H. on two 
occasions: June 10, 1996 and June 14, 1996.  On both occasions, 
Nurse H. cleaned the Veteran's wounds and changed his dressings.  
During the first visit, Nurse H. noted that the Veteran was 
exhibiting drug seeking behavior.  The records are negative for 
any evidence showing that Nurse H. told the Veteran to remove his 
sling.  In addition, in a March 1997 VAMC outpatient treatment 
record, it was noted that the Veteran still mostly carried his 
left arm in a sling.  However, even if the Board accepts as true 
that Nurse H. called the Veteran a "wimp" and told him to 
remove his sling, the fact remains that there is no competent 
medical evidence of record showing that after the May 1996 VA 
surgery, the Veteran experienced additional disability to his 
left shoulder.  The Veteran contends that he had a rotator cuff 
tear at the time of his May 1996 surgery.  However, in the 
January 2010 VA examination report, the examiner specifically 
opined that the Veteran's rotator cuff tear occurred when the 
Veteran fell in October 1996 or later, and that it was not 
related to the VA surgery performed in May 1996.  The examiner 
also reported that the standard of care was very sufficient in 
taking care of the Veteran's nonunion of his clavicle.  According 
to the examiner, it was generally known that clavicle fractures 
tended to either not heal at all or not heal well.  The examiner 
stated that initially after the May 1996 surgery, the Veteran's 
healing was progressing nicely.  However, in October 1996, the 
Veteran fell and re-injured his left shoulder which caused the 
screw to loosen.  Thus, it was the Veteran's fall in October 1996 
that aggravated his recovery from the May 1996 shoulder surgery.  
Accordingly, the opinion from the VA examiner opposes rather than 
supports the Veteran's claim.      

In this case, the only evidence of record supporting the 
Veteran's claim is his own lay opinion that he experienced 
additional disability in his left shoulder following his May 1996 
surgery at a VA medical facility.  In this regard, the Veteran is 
competent to report what comes to him through his senses, such as 
pain.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
However, he is not competent to provide evidence as to more 
complex medical questions, as is the case here.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007).  Specifically, his 
contentions regarding experiencing an additional disability to 
his left shoulder due to his May 1996 VA surgery, his allegation 
that he either had a rotator cuff tear at the time of his May 
1996 VA surgery or that his July 1997 VA surgical procedure of 
removing a screw from his left clavicle caused a rotator cuff 
tear, and his contention that he underwent the wrong surgical 
procedure in May 1996, are outside of the competency of a 
layperson, and the assertions are not the type of opinion on 
which the Veteran, as a layperson with no medical training, can 
speak competently on.   See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  As such, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  Id.   

The Board recognizes the Veteran's contention that the incorrect 
procedure was performed at the time of his May 1996 surgery and 
that he received an operation that was intended for another 
patient who had his exact name.  In this regard, there is no 
competent medical evidence showing that the Veteran received the 
incorrect procedure at the time of his May 1996 surgery.  The 
evidence of record reflects that in May 1996, the Veteran was 
seen for nonunion of his left clavicle and underwent an ORIF of 
the left distal clavicle with iliac crest bone graft.  There is 
no competent medical evidence indicating that the ORIF was the 
wrong surgical procedure for the Veteran at that time.  The 
evidence of record is also negative for any specific evidence 
showing that the Veteran's May 1996 surgery was intended for 
another patient who had his exact name.  The Veteran reported 
that the other patient sued the VA and received compensation.  
However, he has not submitted any actual evidence showing that 
the alleged other patient successfully sued the VA for negligence 
in providing the wrong surgical procedure.      

In the January 2010 VA examination report, the examiner stated 
that the Veteran had a history of alcohol abuse, drug abuse, and 
smoking, and that those factors were known to complicate the 
clavicle fracture healing process.  The Board recognizes that in 
a statement from the Veteran, received in May 2010, the Veteran 
denied that he had been "a drinker."  He also noted that he had 
been told that the healing process would go faster if he quit 
smoking and, as such, he stopped smoking for a time.  In this 
regard, regardless of whether the Veteran had a history of 
alcohol abuse or whether he stopped smoking at the time of his 
May 1996 surgery, the fact remains that there is no competent 
medical evidence of record which shows that the Veteran 
experienced additional disability of the left shoulder due to VA 
treatment in 1996, to include after his May 1996 left clavicle 
surgery.      

In light of the above, the Board finds that there is a 
preponderance of evidence against the Veteran's claim.  The 
evidence does not establish that the Veteran has additional 
disability in his left shoulder as a result of carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault on VA's part in furnishing treatment in 1996, 
to include surgical treatment in May 1996.  In this regard, the 
Board notes that in the January 2010 VA examination report, the 
examiner specifically opined that the Veteran's rotator cuff tear 
occurred when the Veteran fell in October 1996 or later, and that 
it was not related to the VA surgery performed in May 1996.  Even 
private medical reports do not tend to support the claim.  
Accordingly, the Board finds that entitlement to compensation 
under 38 U.S.C.A. § 1151 for additional disability to the left 
shoulder as a result of VA treatment provided in 1996, to include 
left clavicle surgery in May 1996, is not warranted.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107.

In an August 2010 brief, the Veteran's representative requested 
that VA hospital quality assurance reports be obtained to support 
the claim.  He also argued that VA's departmental instruction 
that such records are confidential and cannot be used in Section 
1151 claims violates 38 U.S.C.A. §§ 5103A(c)(2) and 5705.  The 
Board finds that even if quality assurance records exist there is 
no indication as to how they might be relevant to the present 
claim.  See Loving v. Nicholson, 19 Vet. App. 96 (2005).  In 
addition, 38 U.S.C.A. § 5705 explicitly states that VA medical 
quality-assurance reports are confidential and privileged and may 
not be disclosed to any person or entity except in specific 
situations, which are not applicable here. 38 U.S.C.A. § 5705 
(a).  38 U.S.C.A. § 5705(b)(5) allows quality-assurance reports 
to be used "within the Department."  However, procurement of 
quality assurance records would necessarily entail their 
disclosure to individuals outside the VA, including the Veteran's 
representative.  Unauthorized disclosure may lead to monetary 
penalties. See 38 C.F.R. § 17.511.  In any event, the Board does 
not have the authority to invalidate VA regulations.


ORDER

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for 
additional disability to the left shoulder as a result of VA 
treatment provided in 1996, to include left clavicle surgery in 
May 1996, is denied.  



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


